          Case 1:21-mc-00442-KPF Document 9 Filed 06/15/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    IN THE MATTER OF THE
    APPLICATION OF MAKHPAL                                   21 Misc. 442 (KPF)
    KARIBZHANOVA FOR JUDICIAL
    ASSISTANCE PURSUANT TO                                          ORDER
    28 U.S.C. § 1782.

KATHERINE POLK FAILLA, District Judge:

        Applicant Makhpal Karibzhanova filed this request for judicial assistance

pursuant to 28 U.S.C. § 1782, which permits assistance to litigants before

foreign tribunals. Specifically, Applicant seeks an order appointing John W.

Moscow as Commissioner of the Court to issue subpoenas to obtain testimony

and documentary evidence to assist in discovery for use in civil proceedings in

Kazakhstan related to the dissolution of her marriage. The request is granted

as set forth in the remainder of this Order.

                                      BACKGROUND 1

        Applicant is a citizen of Kazakhstan and is the former wife of a Kazakh

businessman, Aidan Karibzhanov (“Aidan”). (Karibzhanova Decl. ¶¶ 2-3). On

May 15, 2018, Applicants’ marriage to Aidan was dissolved by a Kazakh court.

(Id. at ¶ 23). Under Kazakh law, Applicant could seek equitable division of the

marital property in court. (Id. at ¶ 25). On April 22, 2021, Applicant’s attorney

in Kazakhstan, Yevgeniy Tikhonov, filed a lawsuit against Aidan in the Medeu



1       This Order draws its facts from the Affidavit of Makhpal Karibzhanova (“Karibzhanova
        Decl.” (Dkt. #3)) and the Declaration of John W. Moscow (“Moscow Decl.” (Dkt. #5)) in
        support of the Application for Judicial Assistance Pursuant to 28 U.S.C. § 1782. For
        ease of reference, the Court refers to Applicant’s memorandum of law in support of her
        application as “App. Br.” (Dkt. #1).
        Case 1:21-mc-00442-KPF Document 9 Filed 06/15/21 Page 2 of 8




District Court of the City of Almaty seeking equitable division of the marital

assets. (Id. at ¶ 32). On May 6, 2021, the Medeu District Court dismissed the

lawsuit with leave to refile. (Id. at ¶ 33). On May 10, 2021, Tikhonov filed an

amended lawsuit in the Medeu District Court. (Id. at ¶ 34). The Medeu

District Court again rejected the lawsuit on May 17, 2021, and Tikhonov refiled

on the same day. (See Dkt. #8). The case is now pending, and an initial

appearance was scheduled for June 9, 2021. (See id.).

      Applicant has also retained the services of John W. Moscow and the firm

of Lewis Baach Kaufmann Middlemiss PLLC (“LBKM”) since 2019. (Moscow

Decl. ¶ 7). In addition to providing legal advice, LBKM has worked to locate

Aidan’s assets around the world, which assets LBKM estimates amount to

between $1 and $2 billion. (Id. at ¶¶ 7, 13). Between March 23 and April 8,

2021, LBKM served preservation letters on several of Aidan’s business

associates in the United States and abroad in anticipation of litigation. (Id. at

¶ 10). Applicant and counsel believe that relevant records of Aidan’s

international correspondent banking activities and ownership of foreign bank

accounts are held in the Southern District of New York. (Id. at ¶ 23).

                                  DISCUSSION

A.    Legal Standard

      Section 1782(a) provides, in pertinent part:

            The district court of the district in which a person
            resides or is found may order him to give his testimony
            or statement or to produce a document or other thing
            for use in a proceeding in a foreign or international
            tribunal …. The order may be made … upon the
            application of any interested person and may direct that

                                        2
        Case 1:21-mc-00442-KPF Document 9 Filed 06/15/21 Page 3 of 8




             the testimony or statement be given, or the document
             or other thing be produced, before a person appointed
             by the court.

28 U.S.C. § 1782(a). A litigant in a foreign action qualifies as an “interested

person” under Section 1782. See Intel Corp. v. Advanced Micro Devices, Inc.,

542 U.S. 241, 256 (2004). To apply for discovery pursuant to Section 1782, all

that is necessary is that a “dispositive ruling” by a foreign adjudicative body is

“within reasonable contemplation.” Id. at 259 (holding that discovery was

proper under Section 1782 even though the applicant’s complaint was still only

in the investigative stage). District courts may approve Section 1782 discovery

requests in the context of an ex parte application for an order appointing a

commissioner to collect the information. See Gushlak v. Gushlak, 486 F. App’x

215, 217 (2d Cir. 2012) (summary order) (“[I]t is neither uncommon nor

improper for district courts to grant applications made pursuant to § 1782 ex

parte. The respondent’s due process rights are not violated because he can

later challenge any discovery request by moving to quash pursuant to Federal

Rule of Civil Procedure 45(c)(3).”).

      The court retains wide discretion to grant discovery under Section 1782.

See Intel, 542 U.S. at 260-61; see also In re Edelman, 295 F.3d 171, 181 (2d

Cir. 2002) (“Congress planned for district courts to exercise broad discretion

over the issuance of discovery orders pursuant to § 1782(a)[.]”). In exercising

its discretion, the court considers the following factors: (i) whether the “person

from whom discovery is sought is a participant in the foreign proceeding”;

(ii) “the nature of the foreign tribunal, the character of the proceedings

                                         3
           Case 1:21-mc-00442-KPF Document 9 Filed 06/15/21 Page 4 of 8




underway abroad, and the receptivity of the foreign government or the court or

agency abroad to U.S. federal court judicial assistance”; (iii) whether the

request “conceals an attempt to circumvent foreign proof-gathering restrictions

or other policies of a foreign country or the United States”; and (iv) whether the

request is “unduly intrusive or burdensome.” Intel, 542 U.S. at 264-65; accord

In re Accent Delight Int’l Ltd., 791 F. App’x 247, 250-51 (2d Cir. 2019)

(summary order). Additionally, the Court is mindful of the two broad aims of

the provision: “providing efficient means of assistance to participants in

international litigation in our federal courts and encouraging foreign countries

by example to provide similar means of assistance to our courts.” In re

Metallgesellschaft AG, 121 F.3d 77, 79 (2d Cir. 1997). The party seeking

discovery need not establish that the information sought would be discoverable

under the foreign court’s law or that the U.S. would permit the discovery in an

analogous domestic proceeding. See Intel, 542 U.S. at 247, 261-63. Unless the

district court orders otherwise, the discovery authorized by the court must be

obtained in accordance with the Federal Rules of Civil Procedure. 28 U.S.C.

§ 1782(a).

B.    Analysis

      1.      Statutory Factors

      The Court finds that the application satisfies the three statutory

requirements of Section 1782. First, Applicant requests that this Court appoint

a Commissioner to subpoena documents only from parties located within the

Southern District of New York. Applicant acknowledges “that should she seek


                                        4
        Case 1:21-mc-00442-KPF Document 9 Filed 06/15/21 Page 5 of 8




approval to subpoena documents from parties outside of the Southern District

of New York she will be required to file additional § 1782 applications in the

appropriate jurisdictions.” (App. Br. 29 n.52).

      Second, Applicant seeks discovery for use in an action brought in a

Kazakh court of first instance, i.e., a trial court, for equitable division of marital

property. (App. Br. 30). Applicant timely filed that action within the applicable

three-year statute of limitations. (Id.). The court of first instance will accept

and review written pleadings and documentary evidence, hear live testimony,

and will receive into evidence such materials as the parties may introduce to

prove the value of the marital estate. (Id.). And Kazakh law provides that

foreign evidence may be used in domestic Kazakh marital property proceedings

to prove the value of foreign assets. (Id.). Accordingly, Applicant has satisfied

the requirement to demonstrate the existence of a foreign proceeding to which

the records sought are relevant.

      Third, Applicant is plainly an “interested person” for purposes of Section

1782. See Intel, 542 U.S. at 256 (“No doubt litigants are included among … the

‘interested person[s]’ who may invoke § 1782.”); Application of Malev Hungarian

Airlines, 964 F.2d 97, 101 (2d Cir. 1992) (noting that the phrase “upon the

application of any interested person” was inserted into Section 1782 “as part of

the effort to liberalize the assistance provided by American courts to foreign

and international tribunals”). Applicant is the plaintiff in the Kazakh civil

proceeding and thus may bring this application pursuant to Section 1782.




                                          5
           Case 1:21-mc-00442-KPF Document 9 Filed 06/15/21 Page 6 of 8




      2.       Discretionary Factors

      Turning to the discretionary Intel factors, the Court concludes that

granting the application for appointment of a Commissioner to aid Applicant in

obtaining relevant discovery in this District is an appropriate exercise of this

Court’s discretion under Section 1782. First, many of the entities from which

discovery is sought are not parties to the foreign proceeding and “may be

outside the foreign tribunal’s jurisdictional reach.” Because the respondent

entities from which Applicant anticipates seeking records are unlikely to be

subject to the disclosure power of the Kazakh courts, “their evidence, available

in the United States, may be unobtainable absent § 1782(a) aid.” Intel, 542

U.S. at 264.

      Second, the Kazakh proceeding is an appropriate subject of judicial

assistance. As discussed above, the proceeding is adjudicative and there is no

indication that the Kazakh courts would be unreceptive to requests from U.S.

courts for judicial assistance. Granting the application will facilitate a

resolution of the proceedings in Kazakhstan by allowing Applicant to obtain

relevant and admissible materials.

      Third, the Court finds that Applicant’s request neither “conceals an

attempt to circumvent foreign proof-gathering restrictions or other policies of a

foreign country or the United States,” nor suggests an anticipated course of

conduct that will be “unduly intrusive or burdensome” on respondents. Intel,

542 U.S. at 265. Rather, the application seeks authorization to (i) issue

subpoenas duces tecum that are tailored for the production of corporate and


                                         6
        Case 1:21-mc-00442-KPF Document 9 Filed 06/15/21 Page 7 of 8




banking documents critical to Applicant’s claims in the Kazakhstan

proceedings from entities that are not party to the Kazakhstan case, and

(ii) take deposition testimony critical to the preparation of Applicant’s case from

entities that are not parties to the case. (App. Br. 33). And to reiterate,

respondents may challenge discovery requests presented to them by moving to

quash pursuant to Federal Rule of Civil Procedure 45(c)(3). See Gushlak, 486

F. App’x at 217.

      Accordingly, the application satisfies both the statutory requirements

and the Intel discretionary criteria.

                                  CONCLUSION

      For the reasons described above, the Court GRANTS the application

pursuant to 28 U.S.C. § 1782 and appoints John W. Moscow as Commissioner.

Mr. Moscow is vested with the authority to issue subpoenas seeking (i) relevant

testimony and documents as may be found within the jurisdiction of this

Court, including testimony from bankers, accountants, and business

associates; (ii) documents pertaining to companies and bank accounts

associated with Aidan and his nominee owners; and (iii) correspondent banking

records and records relating to securities ownership, custodianship, and

transfers, and documentation and testimony relating to real estate holdings.

Mr. Moscow is admonished in this regard to limit his subpoenas to parties

located within the Southern District of New York, and to hew closely to the

categories of discovery identified in Applicant’s submissions to the Court.




                                         7
         Case 1:21-mc-00442-KPF Document 9 Filed 06/15/21 Page 8 of 8




      The Clerk of the Court is directed to terminate the motion at docket entry

1 and to close this action for administrative purposes. Should any respondent

file a motion to quash, the action shall automatically be reopened.

      SO ORDERED.

Dated:      June 15, 2021
            New York, New York             __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                       8
